                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

                                       )
 HILLER, LLC,                          )
                                       )
      Plaintiff/Counter-Defendant,     )
                                       )                             No. 3:17-cv-743
 v.                                    )
                                       )
 SUCCESS GROUP, INTERNATIONAL          )
 LEARNING ALLIANCE and REBECCA CASSEL, )
                                       )
      Defendants/Counter-Plaintiffs,   )
                                       )
 and                                   )
                                       )
 CLOCKWORK IP, LLC,                    )
                                       )
      Intervenor/Counter-Plaintiff     )



 ORDER TO SUPPLEMENT EMERGENCY MOTION FOR IN-CAMERA REVIEW



       Before the Court is Hiller’s Emergency Motion to Continue Trial filed November 15,

2018. (ECF No. 194.) Hiller’s CEO and President, Jimmy Hiller, has “a severe medical issue

involving one of Mr. Hiller’s immediate family members” and is not available the week of

November 26, 2018 when trial is currently set. The Court orders Hiller to submit more

detailed information for an in-camera review by 5:00 p.m. today, Friday November 16, 2018.


SO ORDERED, this 16th day of November, 2018.

                                              /s/ Jon P. McCalla
                                            JON P. McCALLA
                                            UNITED STATES DISTRICT JUDGE
